.                      .


• --.___·__· L~. ) ··l   lr\ o ,lA t \
                         ffi   &}.Adpcbgt~ 0?
                                                    oi .
                                       r · . . t ~ ?'




 /




·•-----------------~------
-   \.
    .
        ..   .
                 :' ,~·.




                           1\



                                   ·i




                                . :,.
,"   :   ..




              "
                  .   '·~
                                                                         ......   ··.   · .. ,,. .. '!·"




. •~-----:--~~~~~~-'---ill....,
                            . i"w~,''"""'~·,--4L--~~~-;--~~·   _··   ~~-'------'---
                                           .   '•,   . ,,




                 'l.   "




•   ~ ,.   i
               Jl!: .
                           j   •   •   •
  '-




,,,'
'.
,·
'·
,,' '
r:-·
1\.
                                            /'                                 '··,   '   ..   _.




                                      . I        X
                                      -1.~~= Q'P""Q=~·!
                                                                 Go-J'~~~
                                                                    .·
                                                                      . fJ
- .-f-+-------'--t--+---'----r-·_--- - - ;- - - ;'_·- - - -,- - -.-;t---------~--+----c--1!---
                                       ( eo.     I   0            h~e. O'le/: 4- .
                                                                           '                        '/




            - •    I
                                                                                                             \

     _t\aJ-{ o r>; ·
        .         ,.J   :               .   ~    l       ~   •
                                                                                                         I
                                                                                                             ..
                                                                                                                  ·("'\-·



     . .'
.   ~~·
                     APPLICANT'S GROUND OF ERROR NUMBER FIVE



 Applicant was denied his 6th Amendment right to compulsory process for · · "
 obtaining witnesses in his favor.

 The Trial Court engaged in, aided and abetted, and promoted the advancement of
 organized crime throughout the handling of this case, but especially throughout
 the trial. There is of course unequivocal, undeniable - indisputable proof - and
 it is in the record; so no, we cannot ignore it in an attempt to protect Judge
 Westfall from accountability.

 With William H. "Billy" Ray, i.e., the Courts guilty plea enforcement officer,
 effectuating, organizing and coordinating all criminal activities in proxy hiding
 behind the curtains like that Grand Ole Wizard of Oz himself, the. Court .became
 directly immersed in a Defense witness stonewalling scheme with Ray and his
 henchmen ( Puppet P.l.'s they paid with honorarium money funded by our
 Tarrant Co taxpayers) in a crusade to keep all witnesses for the Defense away
 from the trial, long enough - to race to a guilty verdict, while deriding their
 targeted indigent victim all along the way in reprisal for his refusing to plead .
 guilty to please the Court.

 After coming to the realization what the Court and Mr. Ray were trying to do with
 their stonewalling scheme, the Applicant tried to go around them by pursuing his
 own witness contact info - even though $2,500.00 was paid out in honorarium
 subsidies to three "investigative assistants" to get said contact information for
 him,

  [ See C,R, P. 62; C.R., P. 440; C.R., P. 471-477; C.R., 552-561; C.R., P. 517-528; C.R., P. 775; C.R.,
  P. 471-477; C.R., P. 211, P 378 and P. 583; C.R., P. 138; C.R., P. 319, P. 776, P. 808, and P. 813; C.R.,
. P. 666-668.)

 [See R.R., V. 5, P. 6, L. 15/ V. 6, P. 24, L. 1-5/ V. 6, P. 39, L. 19-25/ V. 9, P. 123, L. 4--11/ V. 9, P.
 123, L. 14-21·/ V. 9, P. 129, L. 1-14/ V. 9, P. 138, L. 16-17 IV. 10, P. 28, L. 3-12 N. 10. P. 32, L.2-3/ V.
 10, P. 33, L. 12-14/ V. 4, P. 16, L 16 N. 10, P. 39, L. 19-25- P. 40, L. 25/ V. 10, P. 42, L. 16-18/ V. 9,
 P. 128, L. 1-3/ V. 9, P. 139, L. 8-18/ V. 10, P. 26, L. 24)

 Thus, the Applicant subpoenaed a "tenant list" from his landlords Mr. & Mrs.
 Marvin and Jan Young, owners, operators and managers of the RV Park ~the­
 Applicant was leasing from for his RV at the time of arrest.

 Said tenant list not only had the names and current mailing addresses for several
 of his most vital defense witnesses on it, i.e., all contact information for each,
 needed for subpoenas but also had the "Emergency Contact Information" for
                               GROUND NUMBER FIVE CONTINUED

 each of those tenants next of kin. With the point being, the most vital witness
 the Defense had planned to put on to prove his "Involuntary Act" defense theory

was a Grand-daughter of one of the tenants named Ms. Debbie Parks who lived in
Bedford, Texas, some 30 minutes away from the Trial Court.

 So the game of Keep Away began with said tenant list- once it was subpoenaed
 And Mr. & Mrs. Young delivered it in person in open court on March 23, 2012.
 [ R.R., V. 6, P. 22, L. 6 and P. 23, L. 1]

 There was a massive cover-up in the Reporter's Records about all of this by Mr.
 Ray in his attempts to protect his cohort judge, i.e., the trial court Judge at issue
 herein, because said Judge "pocketed" said contact information tenant list,
 secreting it away from the Applicant to help her guilty plea enforcement officer
 Mr. Ray with his Puppet P.l.'s in their defense witness stonewalling initiatives,
 and more importantly- bar their targeted indigent victim from being able to prove
 his actual innocence at trial. This is of course in violation of "The Rules of
 Court" and "The Canons of Judicial Conduct " as well as the "Prosecutorial
 Rules" described in Article 2.01 of or C.C.P. reminding the reviewing Court that.
 the legal term conduct includes acts of omission, and especially acts of omission
 that can certainly be directly linked to the exclusion of exculpatory evidence.

 If you will note at R.R., V. 10, P. 39, L. 21-23 the Applicant confronted the Court
 over the said tenant list they were keeping from him. [ See also C.R., P. 448-449
 where the Applicant even pleaded with the District Clerk's Office to no avail. ] Half way
 through trial the Court was still refusing to allow the Applicant to have access to
 his subpoenaed witness contact info because the Court was bent on "FIXING" the
·trial by blocking all evidence that would clearly prove substantively the Applicant
 was actually innocent due to automatism caused by hypoglycemia.

 The Court knew via ex parte communications with Ray and their Puppet P.I.'S as
 a result of their witch hunts and witness vexing that Mr~ Parks and another
 person on the list named Ray Vaughn not only could have, but certainly would
 have bolstered the case single handedly without any other witnesses. Because
 they witnessed enough (either or both) to convince any jury that the Applicant
 was suffering from both halves of two part defense theory of automatism vs an
 involuntary act. [See C.R., P. 568-575; C.R., P. 938, keeping in mind Ray stoldpages 2 & 3 of
said 3 page Jury Instruction; R.R., V. 11, P. 179. L 22 I P. 188, L. 4; Ray's sabotaging of the record
 on t(lose 10 pages is so ludicrous it makes you wonder how Ray thought he could get away with
.viC!IS/'his case in point destruction of the Reporter's Records. This is not an isolated case though
-the entire R.R. is like that] [ C.R., P. 138; C.R., P. 776; C.R., P. 775]
(Not                        GROUND NUMBER FIVE CONTINUED

tenant list of an RV Park next door to the Applicant's RV Park. (Mr. & Mrs. Young
own both parks) but this of course never happened. I have never heard of any of
the names Mr. Ray said the Court read aloud. And you will never get Judge
Westfall to agree she did read said list aloud in open Court.

Moreover, give me a polygraph and I will prove unequivocally I STILL to this day
have never seen or touched that tenant list that Ray put in the record that the
Judge gave mto me th~t day.

To exemplify just how goofy Mr. Ray is with all his· fictitious appellate brief
rebuttal seeds he plants throughout a totally and absolute rewritten Statement of
Facts that he fixes up for his cohort judges and other cohorts in crime, look at
R.R., v. 10, P. 42, L 16-19 where Ray tries to actually verify the Judge handed over
said tenant list with a fictitious excerpt. It's kind of neat the way he does this
throughout a record, keeping in mind the Judge still refused to give Applicant his
subpoenaed tenant list even halfway through the trial. Even if said Judge would
put her career and liberty on the line to protect Ray on all the alterations in the
record, a polygraph would still prove beyond any reasonable that both are in fact
and indeed mendacious.

At the end of the day, nothing can change the fact that Judge Westfall was
handed a piece of paper with the Defense's witness contact info on it. All the
malarkey we read in the record of the Courts puppet P.l.'s not being able to locate
and/or make contact with Mr&Parks and Mr. Vaughn for two months leading up to
trial (from 03-23-12 when court unlawfully confiscated my subpoenaed witness
contact info - until 05-14-12 when trial began), is exactly that - i.e., a bunch of
malarkey. [ R.R., v. 10, P. 22-35. ]

The Court and Mr. Ray also engaged in stonewalling schemes with two other
witnesses that could have single handedly bolstered the Defense's case in
                                                                         a
proving an 'Involuntary Act', i.e., two Fort Worth Police Officers ( one detective )
that baby set the Applicant for 3 % hours when he was suffering from ambulatory
automatism two days prior to the offense · (afternoon of 7-19-12 -Ns-                    /4-hcJ.~
approximately 12:50 q:tm on 7-22-12 -some 61 hours apart) with it periodically           l   a.vM/
being mentioned in the record how things only got worse during that timeframe.                       ·
[ See Defense Exhibit #7, R.R., v. 13 and v. 14 Ray hid but it's in there. ] Namely,
Officer G. Medrano and Detective R. E. Stewart. [See R.R., v. 6, P. 30-31.]

First, Ray and one of their puppet P.l.'s altered a subpoena for Officer Medrano
[ See original handcrafted Subpoena at C.R., P. 330 where P.l. Stanley Keeton
implemented the words 'Personnel file of G. Medrano Badge #2233 -vs- C.R., P. 313, the
same subpoena after issuance 1   [ See R.R., V. 6, P. 36, L. 20-21. 1
This of course brought a City of Fort Worth Attorney Mr. Benjamin Sampract
     '
                            GROUND NUMBER FIVE CONTINUED

running to block my subpoena. A personnel file contains very private and
personal information about the officers' wife and children, where they attend
school, how many push- ups Medrano could do during his last physical etc. As·
the reviewing court can see, Mr. Ray is very devious minded in the way he thinks.
The act gave the trial Court all the justification it needed to quash the Applicant's
subpoena for Officer Medrano. Detective Stewart was excused from the bench
twice, just for funzies. More deriding the targeted indigent victim. Rubbing it in
what a fool he was to expect a fair trial in the 371st District Court after refusing to
plead guilty to please the Court.

Please look at R.R., v. 5, P. 7, L. 10 through P. 9, L. 19. A reviewing Court will see Ray's
puppet P.l. Stanley Keeton blatantly lying to a visiting Judge Honorable Cheyenne
Minick about him stonewalling a witness for the Defense named Dr. John Mills.
This is a witness· a child could find if you showed him where the elevator was in
the County Jail and told him the medical department was on the 5th floor. As you
can see by the record, Mr. Keeton swears under oath at R.R., v. 5, P. 8, L. 15-16 he
could find the doctor if he only had the Doctor's name.

At R.R.. v. 5, P. 9, L. 2-19, you will note the Applicant swearing he provided said name
of doctor to said P.l. So, someone is lying under oath, right? This was on
03-19-12.

In C.R.. P. 312, we will find a Subpoena that was issued exactly ten days earlier on
03-09-12 that is signed by Keeton ( remembering the pre-trial hearing at issue
herein occurred on 03-19-2012) that clearly shows Keeton was indeed fully aware
of Dr. Mills full name and address the whole time he was lying under oath.               He
smiled at me the whole time he was doing this, 'deriding' a victim.

The reviewing Co.urt would never believe how far these guys went out of their way
to make Mr. Ray and his cohort Judge proud of them for their stonewalling antics.

Did the Court put them up to this? See R.R.• v. 9. P. 128, L. 1-3, where Judge
Westfall explains that the P.I.'s either do what the Court tells them to do or they
don't get any more work from the Court. In other words, if their puppet P.l.'s do
a good job helping the Court and Mr. Ray with their stonewalling objectives on
this case, there is more honorarium money where this came from futuristically.

How did Mr. Ray plan to justify all of this deliberate defense witness stonewalling
in his efforts to protect Judge Westfall, i.e, his cohort Judge and his meal ticket in
his racketeering and self-enrichment schemes he is running on our indigents of
Tarrant County?

In R.R., v. 9, P. 145-148   you   will   see   some of Ray's finest work.   This is called
          L            GROUND NUMBER FIVE CONTINUED

'simulating a legal process' in the Penal Code. This is where Judge Westfall has
to make a life changing decision to either gamble with her tribunal and her
license to practice law by backing Mr. Ray on this -OR- be honest and say she
is not with Ray on this one. Applicant cannot wait to see which way she
inevitably decides to go.

Ray attached the said 3 % pages to the end of a volume in the record, so he could
purge it later, after his victim, the Applicant, filed his Appellate Brief on his direct
appeal - of which of course never happened because I refused to file such brief
based upon the bizarre fictitious Statement of Facts.

I, instead, hastily had copies made to secure evidence to bring Ray to justice
with. Since that plan fell through for Ray, now he will just have to deal with the
consequences as best he can - and I'm sure he has been exploiting his best
manipulative powers on Judge Westfall and P.l. Clifford Wayne Ginn, getting
them prepped for a showdown.

What we see here is a 'Fake Inquiry' that never happened, that Ray improvised
and wrote into the record to make it look like Judge Westfall wasn't in on Ray's
and Ginn's stonewalling schemes. Ray had already lost one Judge/meal ticket
over his indigent schemes and didn't want to lose another. They are too hard to
mentor and indoctrinate. Applicant will not elaborate any further on this issue
so as not to show his hand to his opponents. Applicant will state for the record
he has composed an 89 page report on a lot of these issues, and, have put
together a 100 page bookletjust on the 'witness stonewalling' issue and topic
alone. What Applicant has disclosed to the reviewing Court in this Habeas
Corpus application, barely scratches the surface.

  Nevertheless, with over twenty grounds yet to canvass in this 'Memorandum of
  Law', this ground has to stop here. For the record, the Defense started out with
  only a list of 18 witnesses. This was all he needed to prove his innocence
. beyond a reasonable doubt, however, once he encountered widespread
  corruptiog and organized crime in his trial Court, that list changed to 50 plus.
  Applicant had to vacate his original defense against a simple DWI and start
  undertaking initiatives of proving said corruption and organized crime, inevitably
  becoming very successful, and is now ready for said showdown, but it must
  happen in a Federal Forum, where my witness affidavits and discovery through
  depositions is entirely allowable and even encouraged. Since Federal Judges
  actually care about justice and the truth.
                                                                                                                                                            MAY 15 2012
                                                                         209                                                                                    211
 1    but you knew he was intoxicated and you didn't really                    1       would leave a false impression based off of the
 2    want him around then?                                                    2       testimony of the question that he's asked.
 3           A.        We don't -     we don't keep liquor.   We don't         3                           THE COURT: Mr. Hall, response.
 4    drink. I mean,    we might have a glass of wine with a                   4                           MR. HALL: We're talking about - 1asked
 5    supper, a meal, when      we go out to eat or something like             5       her if I've ever physically harmed anybody. I don't
 6    that. We're not drinkers fike that. So we don't allow                    6       care if I had an armory on my person, this was -see,
 7    it at our house. VI/hen he'd come over in that state of                  7       when you start getting off into old cases, this McDougal
 8    mind, I cwld tolerate it fa a little bit and then ask                    8       robbed a restaurant. lm present. I'm going to be John
 9    him to leave if it was too bad.                                          9       Wayne. I take the rap. You start getting into stuff
10           Q.        Okay. And "too bad," obviously intoxicated?             10      that if you knew the details, lm not a bad guy.
11    And then too bad being too bad, you didn't feel                          11                          THE COURT: The problem is that you don't
12    comfortable being around him or at least want your                       12      get to go into the details.
13    grandchildren around him?                                                13                          MR. HALL: Right.
14            A.       It would have been anybody. I don't like to             14                          THE COURT: You're not allowed to leave a
15    be around people like -                                                  15      false impression with the jury that you've never harmed
16            Q.       Okay. And when you would tell him to leave,             16      anyone, and I don't think that anyone would say that
17    I guess, would he get in his truck and drive?                            17      aggravated robbery is - does not cause harm to people
18            A.       Or he would have somebody out - if it -                 18      who are victims of it.
19    he'd pay people to drive him. If he knew - now, I say                    19                          MR. HALL: That's why I said "physical."
20    that. This last couple of years, I guess,      a year, he                20                          THE COURT: So the problem is that you've
21    teamed that lesson, and he'd pay people to drive him,                    21       left a false impression with the jury.
22    if he was going to drink.                                                22                           MR. HALL: We!l, Your Honor, there's a
23            Q.       Okay.                                                   23       lot of people out there who drink and drive.
24            A.       If he wasn't, if he was working during the              24                          THE COURT: Well, I understand, and we're
25    day, then he'd get his job done and say, "I'm ready for                  25       not talking about them. We're talking about -

                                                                         210                                                                                    212
  1   a beer, so I'm going to go home." But prior to that, -                    1                           MR. HALL: Well, they kill people.
  2           Q.       Okay.                                                    2                           THE COURT: -whether you leave a false
  3           A.       -yeah.                                                   3       impression with the jury.
  4           Q.       Fair to say it kind of took him a fittle                 4                           MR. HALL:    wen, they kill people.   I
  5   while to learn that lesson?                                                  5    don't. I'm 59 years old.
  6           A.       Yes, it did.                                             6                           THE COURT: Well, I'm going       to allow the
  7           Q.       Okay. Now-                                                  7    prosecution to question the witness about that one
  8                         MR. HARRIS: Judge, I just have one other               8    issue.
  9   question, but I ttink we have to approach the issue with                     9                        MR. HALL: She needs to be advised that
 10    you before.                                                             10       you do not discuss extraneous offenses.
 11                         THE COURT: We're going to have to take a           11                           THE COURT: That's incorrect, sr. She's
 12    brief recess.                                                           12       on the witness stand, and she'll answer truthfully
 13                         (OPEN COURT, DEFENDANT PRESENT, JURY NOT           13       whatever questions she's asked.
 14                          PRESENT:)                                          14                          Both sides ready for the jury?
 15                         THE COURT: You may proceed.                         15                           MR. HARRIS: State's ready, Your Honor.
 16                          MR. HARRIS: Judge, the Defendant,                  16                           MR. HALL: I ooject, but that don't
 17    Mr. Hall, during his direct examination of this witness                  17      matter, right?
 18    had specifically asked a question of her knowledge as                    18                           THE COURT: I'm overruling your
 19    to- that she's never known him to hurt anyone. The                       19      objection.
 20    Defendant has been to prison, and          we have a certified          20                            Bring in the jury, please.
 21    prior:- well, pen pack conviction of the Defendant                       21                           (OPEN COURT, DEFENDANT AND PARTIAL JURY
 22    being convicted of aggravated robbery, and I think that                  22                           PRESENT:)
 23    since he's now made that an issue, that I should at                      23                           THE COURT: You maybe seated.
 24    least be able    to impeach or question this witness about               24                           State may proceed.
 25 her knowledge as to that, leaving an impression - it                        25                           JUROR: Still have one more.
TRIAL ON MERITS                                                                                                                                              VOLUME 10
::; I 1::1-'HEN ANDREW HALL                                                                                                                         MAY 15 2012
                                                                       213                                                                             215
   1                       THE COURT: Oh, one more. Aha.                      1       change your opinion on whether or not -your opinion as
   2                       {OPEN COURT, DEFENDANT AND FULL JURY               2       to whether or not he would hurt anyone?
   3                       PRESENT:)                                          3              A.      No. He - there is no excuse. There is an
   4           Q.    {BY MR. HARRIS:) Ms. Goforth, you said you               4       excuse, but he was --
   5    had a call from a woman who said Stephen had a couple of              5              Q.      And I'm not asking about the-
   6    beers; is that correct?                                               6              A.      -in his twenties, and he didn't hurt
   7           A.    Yes.                                                     7       anybody. He was trying to hurt himself, 1think.
   8           Q.     So it was your understanding he had been                8              Q.      Okay. And I'm not asking about the facts of
   9    drinking, had a i:ouple of beers, correct?                             9      that case, but just as to your knowledge of that
  10           A.     Yes.                                                    10      conviction for aggravated robbery, that wouldn't change
  11           Q.     And that was something he had done. She                 11      your opinion as to the answer that you gave?
  12    didn't say anything about her giving him anything,                    12             A.      No.
  13    anything like that. She said he had a couple of beers,                13                           MR. HARRIS: I don't have any further
  14    correct?                                                              14      questions of this witness.
  15           A.     You mean like were they both drinking?                  15                           MR. HALL: Your Honor, for the record, 1
  16           Q.     Based off of what she told you, Steve-                  16      want to make a very conscious verdict objecting to that.
  17    excuse me - Stephen Hall had a couple of beers and was                17      He has taken, "Have I ever physically hurt anybody," and
  18    going to stay there; is that true?                                    18      blown it plumb out of context, a robbery about a girl.
  19           A.     Yes.                                                    19                           THE BAILIFF: Sit down.
  20                          MR. HALL: I object, Your Honor. He can          20                           MR. HALL: Huh?
  21    lead the witnesses on; I can't?                                       21                           THE COURT: Mr. Hall, sit down.
  22                          THE COURT: Correct.                             22                           MR. HALL: It's on the indictment. The
  23            Q.    {BY MR. HARRIS:) Okay. And one other thing.             23      girl robbed --
  24    Earlier, Mr. Hall had asked you a question, he had never              24                           MR. HARRIS: Your Honor, I'm going to
  25    hurt anyone, and you answered, yes, that's correct, you               25      object. He's going into the facts. If he has an
                                                                        214                                                                             216
    1   had never known him to hurt anyone; is that true?                      1      objection, I'm fine with that, but if he's going to
   2            A.    Yes, but- that's true. When you asked the                2      testify as to facts of that conviction -
   3    question - or when he asked the question, I thought he                 3                           THE COURT: That's sustained.
   4    meant in regards to drinking. Steve has never hurt                     4                           MR. HALL: Anyway, for the record, I'm
   5    anybody.                                                               5       going to go right back to the physical. I pleaded nolo
   6            Q.    Okay.                                                    6       contendere because they suggested I scared anybody. 1
    7                         MR. HALL: I object, Your Honor.                  7       didn't-
    8                         THE COURT: That objection is overruled.          8                           MR. HARRIS: I'm going to object to the
    9                         MR. HALL: You don't even know what I'm              9    testifying.
  10    objecting to.                                                         10                           THE COURT: Sustained.
  11                          THE COURT: Yes, I do.                           11                           Do you have a question, Mr. Hall?
  12                          MR. HALL: All right.                            12                           MR. HALL: Does she have the right to --
  13            Q.      {BY MR. HARRIS:) Now, the way that he had             13       I mean, I can see how this is all going to - the way
  14     phrased it, it wasn't whether or not he ha                    ...   -                                                                                                                             MAY14 2012
                                                                        142                                                                                144
 1    shown.                                                                  1       those two things. And thafs what the law says. So if
 2                        THE COUR:r: And I would agree with you,             2       you want to talk to Mr. Walker, you're certainly free
 3    that they shouldn't go into your prior criminal history                 3       to.
 4    and prejudice this jury.                                                4                            MR. HALL: It looks like the ball's in
 5                        MR. HALL: The way - I think the way                 5       his court, and we'llleave that up to him. The family
 6    they describe it, an officer should know, if he asks you                6       didn't pay him very much, so I would understand if he
 7    questions like that, what - what could come back as an                  7       didn't want to do it.
 8    answer.                                                                 8                            THE COURT: He doesn't have a lot of time
 9                            THE COURT: We have ways of taking care          9       to prepare at this point.
10    of that outside of what the officer says.                               10                           MR. WALKER: And, Your Honor, if 1could
11                            MR. HALL: I believe thafs all the               11      go ahead and be on the record and just kind of identify
12    issues.                                                                 12      myself so everyone knows who I am. And this is what
13                            THE COURT: Okay.                                13      I've been retained by his family to do. I was asked at
14                            MR. HALL: I mean, I still need to talk          14      this juncture to help him as much as possible, to look
15    to Mr. Walker if at all possible.                                       15      over his theory, his paperwork, his research, to give
16                            THE COURT: Well, the sooner you get             16      him an idea of, you know, bettering that theory, to be a
17    back- I mean, I want you to talk to Mr. Walker, but                     17      witness   to the trial, sit in in the proceedings, to give
18    the sooner you get back to your housing, the sooner                     18      him advice during the breaks. At this point that's what
19    you'll have access to the law library and probably the                  19      I've been doing.
20    greater access you'll have. So just bear that in mind, ·                20                           I will talk to him after we get done here
21    that it is a balancing act, that the more time you spend                21      today about the potential of me converting my
22    here, the less time you'll have there.                                  22      representation to actually litigating this case. 1
23                            MR. HALL: Okay. I'd like to have your           23      would not have a lot of time to prepare, that is
24    opinion on this, too, Your Honor, because I haven't                     24       correct, and thafs something I'll discuss with him
25    talked to him yet, and he might not want to be involved                 25       later on tonight.
                                                                        143                                                                                145
  1   with it either. Thafs what I want to talk to him about                   1                           THE COURT: There's nothing further from
 2    it. But being that I'm not going to be able to use                       2       either side? State?
 3    my- from what it looks like, that- I mean, I'll                          3                            MS. COFER: The State does not have
 4    confirm that when I do my research after while - my                      4       anything further, Your Honor.
 5    automatism defense, then I guess it matters not what                     5                            THE COURT: Defense?
 6    happens during this trial. So, I mean, if Mr. Walker                        6                         MR. HALL: No, Your Honor.
 7    wanted to step in and do whatever he -do whatever.                       7                            THE COURT: Okay. We're going to stand
 8                            THE COURT: Do whatever? Now I'm not                 8    in recess for tonight. 9:00 tomorrow.
 9    sure what you're asking me.                                                 9                         (Recess from 4:24p.m. to 4:30 p.m.)
10                            MR. HALL: Well, I mean, you didn't want         10                            (CLOSED COURT, DEFENDANT AND JURY NOT
11    him to - you gave me the option either that I give him                  11                            PRESENT:)
12    the whole run of the show or none of it, I mean, where I                12                            THE COURT: Mr. Hall has asked me to
 13   can't be involved. So the question is: Is that offer                    13       inquire, and in response to that, I am. He claims he
 14    still good to where he can just take over the defense                  14       has multiple civilian witnesses who live right around
 15    and do what attorneys do?                                               15      where he lived before he was arrested who are very key
 16                           THE COURT: Well, I mean, thafs                   16      witnesses to this case. He says that he's going to need
 17    something that you - you can waive your right to self-                  17      a continuance if they're not placed under subpoena. Of
 18    representation at this point lfs your right, and it's                   18      course, I don't know anything about their materiality,
 19    your right to waive. I don't know if Mr. Walker is                      19      but what - what success have you had in getting these
 20    willing to do that or not. That's completely up to him.                20        people under subpoena?
 21    And the only thing that I have told you and Mr. Walker                  21                             MR. GINN: These -- Your Honor, he
 22    throughout this trial is that there's no such thing as                  22       resided in a trailer park. It was a gypsy-like
 23    hybrid representation and I won't allow it. lfs either                  23       environment. A lot of these people have disappeared and
 24    an attorney or ifs self-representation, and there's no                  24       vacated.
 25    meet in the middle. There's no middle road between                      25                             I had to take three of my men out today
JURY VOIR DIRE                                                                                                                                            VOLUME 9
                                                                                                                                       MAY14, 201
                                                                   146                                                                     148
  1   to a previously sworn-in witness that was running around           1    lined up in the morning to show up and be sworn in.
  2   the trailer park hiding from us. We had to take -- I               2                    THE COURT: Okay. Very good.
  3   took three of my men out there. We finally had to                  3                    MR. GINN: And they're all his people.
  4   corner this witness and serve him another subpoena.                4    And I can go back and talk to him about that and explain
  5 He's already been subpoenaed, but I had uncovered his                5    that to him right now so he's a little more comfortable.
  6 · correct name. He was subpoenaed under an alkla, an                 6 . But just with that many people to contact and make the
  7   alias. And prior, before I uncovered his correct name,              7   list and do all that, I have three people out working on
  8   issued a subpoena. They ran from us today. And one of               8   it and will be working into the night getting his list
  9   my men and then myself and another one of my men went               9   ready--
 10   out there, and we surrounded the trailer park to get               10                   THE COURT: Okay.
 11   this witness to be compliant, to come in today. I had              11                   MR. GINN: - and so complying with
12    to have a very stem conversation with him about the                12   everything he needs for his defense.
13    rules of the Court.                                                13                   THE COURT: Okay. Very good. Thank you,
14                     We -I've canvassed the park. Other--              14   Mr. Ginn.
15    my other investigators canvassed the park for these                15                   MR. GINN: Okay. Thank you, Your Honor.
 16   people, and either they're lying to us or they're not              16                   (Proceedings concluded at 4:36p.m.)
 17   really there.                                                      17
18                     But the key witnesses I feel for his case         18
19    that he has told me to key on, we're getting those. And            19
20    I'm currently making him up a list. I was in the                   20
21    process of making him up a list. Mr. Woodrich is                   21
22    following me with all of our subpoenas and all of our              22
23    lists.                                                             23
24                     I've contacted his family members that he         24
25    needs. They're all contacted.                                      25
                                                                   147
  1                    We're serving subpoenas on everybody we
  2   need to serve. It's just that to compile the list for
  3   him and to give him all of the returns is taking the
  4   better part of the day and into the evening.
  5                    THE COURT: How many subpoenas are we
  6   talking about?
  7                    MR. GINN: Your Honor, there's about 25
  8   or so subpoenas, and so that's about what I'm talking
  9   about. And those were all issued - he originally
 10   issued them without a date, and the clerk had to reissue
 11   all those subpoenas. Then I got them all at 5:00 on
 12   Friday, and so we've spent the weekend serving them.
 13                    I feel confident he will have enough
 14   witnesses for his case, and he will-- tonight, I plan
 15   on meeting with him in jail and giving him a current
 16   updated list, returns, filing returns in the morning,
 17   supplying him with all those in time.
 18                    Had he have given us more notice on the
 19   witness list -- and I didn't know there would be a
 20   recusal hearing this morning. I thought we would start
 21   voir dire, I mean, and then trial this afternoon, so ...
22                     THE COURT: Well, I expect, based on what
 23   the State has said, that defense case will start
 24   tomorrow afternoon sometime.
 25                    MR. GINN: And I've got my witnesses
JURY VOIR DIRE                                                                                                                          VOLUME 9
                                                                                      ....




..~•===.~'""7~4if~··
         ''/       ..
                      . ·.       .   .   .
   .
       . .
             .   ~   _,...
                             7
                                         -
                                             .
                                                 .
                                                     .
                                                         .
                                                                 .   .   ~   ';   .




                                     .
                                 . ·~ - ~J--4-~~.,;.-.}---,----~--
                                                             .   <
                                                                                                                                              .. '.      .   l


                                                                              '




                                      ~~·d~)_                                                                 , . ·... ,.
•-J-~-,.                         -~-~-~-("\---~:~Rr-~.~-.- ._~- -:-j-,~-_.-i),----1-rduly qualified and authorized in all respects to make this declaration. I have read the                  fo~egoing.         .       .
 ~;tl
   "  F-~~~
       ....... ,-- r''fot~ ,-·'
                            . _, . .' fill'
                                        .   ~,~
                                            _, ..Je
                                                  . . L.b:-\Let
                                                             -                           r>f
                                                                                         ...... Ti:e.> ;:;:~t~L).-$-h'on.
                                                                                                           1'1                  ~f
                                                                                                                                .
 .   · · • ·•   .1                                        •           ·· ·       · .··      ·             ~~~"'-·.et1'1en,
and declare that I have personal knowledge of the facts contained therein and said facts ar~1rue & correct.
                     .
                         en,.-.,. ... ,'. ,...,
                           ,;;;..;,:-r,r}c.Jr,,-.r    ·
                                                                             .                                          ·• ~    .
EXECUTED m Ta,~ounty, 1 exas, pursuant to Art. 132.001 et. seq., Texas C.P.R.C at:J.d 28 UC¥-.
                                   .                            I

§ 1746, on this          ?,?J'flday of               /'=1..; rd-3..




                                                     CERTIFICATE OF SERVICE
- 1\llt}vc,h-meJ~~ . -~-                                                    A
 r"'s{JBJECT: State briefly the problem on which you desire assistance. \... J~'-""'

                                                           ~




      DISPOSITION: (Inmate            ,;;n not wme in this space)                                    n.                                    '3- 3o -{'S
           ()J.i tL.L                               f36 ~ ~                                       ,_XA).~ ~d ~                                                   .
    ~ .A};Q4· ~ ~ ,.o~c:l~ ·~····.
      il-1-60 (Rev. 11·90)
                                                                                            ---{).~

                                         TEXAS DEPARTMENT OF CRIMINAL JUSTICE- INSTITUTIONAL DIVISION

                                                         INMATE REQUESTTO OFFICIAL
      REASON FOR REQUEST: (Please check one)

     PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
    _PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.        '                     _ ···-···--·· ··---- .
                    ,
                    ....... ...


      1.   0      Unit···~§ignment, Transfer {Chairman of Classification,              s~   0   Visiting L   (Asst. Director of classification, Administration
                  Administratipn Building)                                                      Building)
                              -...,
      2.   0      Restoration off~_t overtime (Unit Warden-if approved, it             6.   0                          and related information (Unit Parole
                  will be forwarded t he State Disciplinary Committee)

      3.   0      Request tor Promotio in Class or to Trusty Class                     7.   0   Inmate Prison Record (Req st tor copy of record, infor-
                  (Unit Warden- if approved, ill be forwarded to the Director                   mation on parole eligibility, dis rge date, detainers-Unit
                  of Classification)                                                            Administration)

      4.   0      Clemency-Pardon, parole, early out- datorysupervision                8.   0   Persona/Interview with a representati of an outside
                  (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                         agency {Treatment Division, Administration Building)
                  Austin, Texas 78757)



    ~;;, f' SUBJECT: State briefly the problem on which you desire assistancl*s
                                                                  -    ~-~~
                                                                       ~. e.rJ-.··-----~-
                                                                                       m...
                                                                                                  --------   :=.:=



       t    I II
?01_~
           ~
     1200 0001 6641 6339
7014 1200 0001 6641 6339




;
'   ;
>------ .
-2_-
-~-